Citation Nr: 1811677	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-25 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from December 1973 to March 1995. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO denied service connection for obstructive sleep apnea only as secondary to his service-connected generalized anxiety disorder.   In February 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.

In March 2012, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  During the hearing, the Veteran clarified that he is seeking service connection for obstructive sleep apnea only as secondary to his service-connected generalized anxiety disorder. 

In March 2013, the Board characterized the claim on appeal as reflected on the title page, and remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After accomplishing further action, the AMC denied the claim (as reflected in a June 2013 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.  

In May 2016, the Board again remanded the claim on appeal to the RO, via the AMC, for further development.  After accomplishing further action, the AMC denied the claim (as reflected in the April 2017 SSOC), and returned the matter to the Board for further appellate decision. 

In July 2017, the Board yet again remanded the claim on appeal to the RO, via the AMC, for further development.  After accomplishing further action,  AMC continued to deny he claim (as reflected in the December 2017 SSOC), and returned the matter to the Board for further appellate decision.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Legacy Content Manager (Virtual VA) claims processing systems.  All records have been reviewed.
 

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  There is no evidence or allegation even suggesting that sleep apnea had its onset during the Veteran's military service or is otherwise medically-related to such service.

3.  While the Veteran has asserted that his sleep apnea was caused or is or has been aggravated by his service-connected generalized anxiety disorder, competent, probative opinion evidence addressing whether there exists a medical relationship between service-connected  generalized anxiety disorder and obstructive sleep apnea, to include on the basis of aggravation, weighs against the claim.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea, as secondary to service-connected generalized anxiety disorder, are not met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and38 C.F.R. § 3.159). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id., Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In an August 2008 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection for either disability was granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Hence, the August 2008 letter meets the VCAA's timing and content of notice requirements.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service records; VA treatment records; VA reports of examination and opinion; and private treatment records.  Also of record and considered in connection with the claim is the transcript of the Veteran's hearing testimony, along with various written statements from the Veteran. 
As noted, the Veteran had an opportunity to orally advance his contentions during a March 2012 Board hearing.  During the hearing,, the undersigned identified the claim on appeal.  Moreover, with respect to this claim, information was elicited regarding the nature of the disability, current severity, and treatment.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless.  After the hearing, the Board sought further development of the claim on multiple occasions and, as a result, a  r additional evidence had been  added to the claims file.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As indicated above, in March 2013, May 2016, and July 2017, the Board remanded the claim on appeal for additional development.  As noted ,the successive remands in May 2016 and July 2017 were issued, in part, to correct deficiencies in one or more prior remand(s). Particularly following the most recent remand, the record now reflects  substantial compliance with the prior remand directives..   See Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that substantial, rather than strict, compliance is sufficient).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As directed by the Board, the AOJ obtained outstanding VA records, to include since March 2017, invited the Veteran to identify, or provide records from, any additional sources of treatment (records and statements from private physicians were identified and provided), and, in February 2017 and September 2017, VA addendum opinions were obtained.  Moreover, after receipt of the addendum opinions, private treatment records, and additional VA records, the AOJ re-adjudicated the claim, as directed (as reflected, most recently in the December 2017 (SSOC)).  

Under these circumstances, the Board finds that that no further action in this regard is required.  The Board finds also finds that VA's duties to assist with respect to obtaining all relevant records, examinations, and opinions have been met.  See 38 C.F.R. § 3.159(c).

Accordingly, the Board finds that there is no prejudice to the Veteran in the Board proceeding to a decision on the claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).   

Under 38 C.F.R. § 3.310(a), service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish service connection on a secondary basis, there must be evidence of a current disability; evidence of a service-connected disability; and evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998);Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

The determination as to whether elements of a claim are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   
In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet App. 49, 53-56 (1990). 

Service treatment records (STRs) document no  complaint, finding, or diagnosis of sleep apnea. 

Post service, a November 2004 VA psychiatric examination report indicates that the Veteran had difficulty sleeping that was "best accounted for by a diagnosis of generalized anxiety disorder."

Following a February 2005 sleep study, the Veteran was diagnosed with severe obstructive sleep apnea.

In his February 2009 NOD, the Veteran reported that he was advised by his doctors that due to his medication, he incurred sleep apnea.  He reported that he is receiving treatment, for his generalized anxiety, and that the  treatment and medication were causing side effects.  

In his May 2010 VA Form 9, the Veteran reported that he was not diagnosed with sleep apnea when he was in service, but his sleep apnea incurred while he was in service.  He continued to report that he found out that his condition [sleep apnea] is the cause of his anxiety disorder.  He reported that his doctor stated that there is a relationship between his sleep apnea and his anxiety condition.  

During his March 2012 Board hearing, the Veteran testified that his service treatment records for silent for sleep problems.  As noted above, the Veteran confirmed that he is seeking service connection for obstructive sleep apnea only as secondary to his service-connected generalized anxiety disorder.  He testified that he used to complain about having problems sleeping to his psychiatrist and his psychiatrist prescribed medication that did not help, including Xanax.  He reported that he experienced daytime sleepiness, inability to concentrate, and inability to sleep subsequent to his treatment for anxiety.  He reported that his psychiatrist then referred him to a sleep clinic due to an indication that he could have sleep apnea, which he was then diagnosed with.  He testified that since the use of his continuous positive airway pressure (CPAP), he was able to sleep better and function better on a daily basis.  He stated that his psychiatrist reported that it could be an indication that he has some sleep problems with his anxiety disorder and the medication he was taking for anxiety contributed to his sleep apnea.  He testified that he never had any issues with sleeping until he was diagnosed with anxiety.  The Veteran's wife testified that she did not notice any sleep problems while the Veteran was in service and his sleep problems progressed over the years.  She reported that she began to notice that he had difficulty sleeping and it all came to light when he began treatment for anxiety.  She also reported that since the Veteran began using the CPAP machine, his sleep has improved tremendously.  

A May 2013 Disability Benefits Questionnaire (DBQ) report from Dr. B.T., a private psychiatrist, confirmed the Veteran's 2005 obstructive sleep apnea diagnosis.  The Veteran reported problems with drying of his mouth, daytime sleepiness, and snoring.  Dr. B.T. noted that the Veteran had other pertinent physical findings and symptoms related to his sleep apnea which were obesity and generalized anxiety disorder.  

In a May 2013 letter from the Veteran's psychiatrist, Dr. E.G, he reported that the Veteran had been under his care since July 2010, where he received treatment for anxiety disorder.  Dr. E.G. reported that since the Veteran was diagnosed and treated for sleep apnea, his symptoms of anxiety disorder have been improving.  He concluded that therefore, there may be an indication that the anxiety disorder symptoms reduced since he has been in treatment for sleep apnea.   

On June 2013 VA examination, the examiner found that sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner noted that there was no documentation in the Veteran's STRs to support the onset of his sleep apnea  incurred in or caused by an in-service injury, event, or illness.  The examiner also opined that the Veteran's sleep apnea is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  As rationale, he reported that current medical literature does not support a nexus between generalized anxiety disorder (including any medications taken for treatment of generalized anxiety disorder) and sleep apnea.  The examiner found that aggravation was "not applicable."

In an August 2016 VA medical opinion, the physician opined that the condition claimed was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  As rationale, he noted that there was no documentation in the medical literature establishing direct cause and effect relationship between anxiety as a cause of sleep apnea.  He reported that obstructive sleep apnea, as it is implied by its name, is caused by an obstructive process of the upper respiratory tract.  The physician also opined that the claimed condition was not aggravated beyond its natural progression by an in-service event, injury, or illness.  As rationale, the physician reported that anxiety disorder has no impact on the symptoms caused by obstructive sleep apnea, which as implied by its name, could only be aggravated by worsening of the upper respiratory obstructive process causing the condition.  The physician noted that there was no documentation in the medical literature supporting the claim that obstructive sleep apnea could be aggravated by anxiety.  

In a he February 2017 medical opinion, the VA physician found that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness, and found that the Veteran's claimed condition was not at least as likely as not aggravated beyond its natural progression by obstructive sleep apnea.  He stated that obstructive sleep apnea is a medical condition caused by a deficient oxygenation to the respiratory centers of the central nervous system produced by an obstructive process of the upper respiratory airways.  He indicated that in concordance with that medical fact, obstructive sleep apnea can be only caused or aggravated by an enlargement of the anatomical components of the upper respiratory airways which include the nose (including septum, turbinates and any growth of the nasal passages), the hypopharynx, tonsils and adenoids, and the tongue.  He explained  that because obesity contributes to enlargement of some of these components it turns out to be a common cause of obstructive sleep apnea.  The physician also indicated that since obstructive sleep apnea affects the normal sleeping rhythm it obviously produces daytime fatigue and lack of a sense of freshness after a nighttime sleep.  The physician noted that treatment of the condition obviously leads to better sleep pattern thus producing a feeling of good rest and well-being.  The physician stated that this has nothing to do with anxiety, depression, or any other psychiatric problems a person may have and it is experienced by all sufferers from this disorder after appropriate treatment is provided with either CPAP or surgery.  

The physician also noted that he had read the private physicians statements that the Veteran's anxiety improved after CPAP was initiated and it is his medical opinion is that the Veteran did experience a much better feeling of well-being and felt more rested during the day-a result of the successful treatment of the obstructive sleep apnea.  He additionally seemed to have improved his psychiatric condition due to better adjustment of his psychiatric drugs and the initiation of psychotherapy.  The physician concluded that this by no means establishes a direct cause and effect relationship but represents improvement of both his sleep apnea as well as his psychiatric condition by improved treatment of each one of the conditions.  

In September 2017, the physician provided an addendum to his February 2017 VA medical opinion and reported that additionally, the medications that the Veteran was taking do not affect in any way the sleep apnea as they do not alter the anatomy of the upper respiratory passages.  

VA treatment records reflect regular treatment for sleep apnea since the Veteran's diagnosis in 2005.  In a March 2013 treatment note, the Veteran reported that he slept well with no exacerbation of anxiety or panic attacks.  In a May 2013 treatment note, the Veteran reported that his sleep was "good" with the use of CPAP.  He also reported difficulties sleeping when he felt anxious and endorsed intrusive panic attacks right before going to sleep.  A December 2016 treatment note reflects that the Veteran did not have sleep disturbance.   

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that service connection for obstructive sleep apnea must be denied.  

First, addressing the current disability requirement, as noted above, the Veteran was diagnosed with severe obstructive sleep apnea in February 2005, and continues to receive treatment for his disability.  Thus, the fundamental criterion for service connection-medical evidence of current disability-is met.  Additionally, the Veteran was service-connected for generalized anxiety disorder with an effective date of July 7, 2004.

However, as regards to the question of medical nexus-the matter upon which this claim turns-the Board finds that  competent, probative evidence weighs against the claim. 

The Board emphasizes, at the outset, that ,although the AOJ has considered the claim on both direct and secondary bases, and some VA opinion providers have commented on the link, if any, between current sleep apnea and service ,there is actually no evidence or allegation that even suggests that the Veteran's sleep apnea had its onset in, or is otherwise medically related to his military service.  As indicated above, sleep apnea was not shown in service or for years thereafter; there is no medical evidence or opinion relating sleep apnea to service, and  the Veteran, himself, has contented only  that his diagnosed obstructive sleep apnea was caused r aggravated by his service-connected generalized anxiety disorder, to include medications prescribed therefore.  He clarified during his Board hearing that he  is only seeking service connection for sleep apnea on a secondary basis.  Under these circumstances, the Board finds no prejudice to the Veteran in limiting its consideration of the claim on appeal to this theory of entitlement.  Cf. Robinson v. Mansfield, 21 Vet. App. 545 (2008).

In this case, the  Board notes  that the record contains conflicting medical opinions on the question of whether the Veteran's obstructive sleep apnea is related to his service-connected generalized anxiety disorder.  Notably, while the Veteran has submitted private medical statements in support of his claim, as explained below, the Board finds that the most persuasive medical etiology opinion evidence is adverse to the claim.  

The credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to medical opinion evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 279 (1997); Guerrieri, 4 Vet. App. 467.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).

Contrary to medical statements submitted by Dr. B.T. and Dr. E.G., private psychiatrists, the opinions provided by VA physicians are not supportive of a finding of service connection on a secondary basis for obstructive sleep apnea.  In particular, the February 2017 and September 2017 addendum opinion provider gave clear and specific explanation and rationale as to why the Veteran's obstructive sleep apnea was not caused by or aggravated beyond natural progression by his generalized anxiety disorder.  The VA physician explained what causes obstructive sleep apnea and how sleep apnea can be aggravated-the rationale did not include anxiety disorder as a cause or an aggravating factor for the Veteran's sleep apnea.  He noted that the Veteran was obese, which is a common cause of obstructive sleep apnea.  Moreover, he explained why the Veteran began to feel more rested-this was a direct result of his CPAP treatment.  This was confirmed by the Veteran and his wife during his March 2012 Board hearing testimony.  Finally, the VA physician explained why the medication the Veteran took for his anxiety disorder had no effect on his obstructive sleep apnea.  The VA physician based his rationale after an extensive review of the claims file, to include the Veteran's statements, the statements submitted by the private psychiatrist, and medical literature, but still rendered opinions weighing against the claim.  The Board accepts these opinions as probative of the medical nexus question.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet App. 120, 124 (2007).

By contrast, Dr. B.T. and Dr. E.G.'s assessments are accorded f little, if any, probative value,  Neither doctor provided an opinion that was accompanied by any specific explanation or rationale.  Indeed, Dr. E.G. provided an inconclusive statement that because the Veteran's anxiety disorder symptoms reduced since the Veteran's treatment for sleep apnea, there may be an indication between the two.  Dr. B.T. provided no information for the statement that the Veteran's sleep apnea symptoms are related to the Veteran's generalized anxiety disorder.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Thus, the VA addendum medical opinions from February 2017 and October 2017 are entitled to substantial weight.  Id.  The Board finds that these VA opinions re more probative than, and, hence, outweigh, the statements of  Dr. B.T. and Dr. E.G.

In addition to the medical evidence discussed above, the Board has considered the Veteran's lay assertions-in particular, his expressed contention that his sleep apnea is related to his generalized anxiety disorder-but finds that such assertions do not provide persuasive support for the claim.   While the Veteran is certainly competent to describe matters within his personal knowledge, as a layperson not shown to have appropriate medical training and expertise, he is not competent to render a probative opinion on a complex medical matter, such as whether there exists a medical relationship between obstructive sleep apnea and generalized anxiety disorder (involving internal processes and not subject to lay observation) and his service-connected disability.   As the question of nexus in this case may not be competently addressed by lay evidence, the lay statements of record do not constitute competent, probative evidence on this point.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

For all the foregoing reasons, service connection for obstructive sleep apnea, claimed as secondary to service-connected generalized anxiety disorder, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for obstructive sleep apnea, as secondary to service-connected generalized anxiety disorder, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


